916 F.2d 710Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Maria Elisa JONES, Defendant-Appellant.
No. 90-5454.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 24, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (CR-89-73-A)
David T. Williams, William B. Cummings, P.C., Alexandria, Va., for appellant.
Henry E. Hudson, United States Attorney, Jay Apperson, Assistant United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Maria Elisa Jones was convicted by a jury in absentia of possession of over 500 grams of cocaine with intent to distribute (21 U.S.C. Sec. 841(a)), and she appeals her conviction.  Her attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), indicating that in his view there are no non-frivolous issues for appeal.  Jones has filed a supplemental pro se brief.


2
Briefly, Jones was approached by federal agents at Washington National Airport after she got off a flight from New York.  She consented to a search of her belongings and to a pat-down of her person in which it was discovered that she was carrying a kilogram brick of 92% pure cocaine strapped to her back.  She was arrested and given her Miranda rights;  she then made a statement about how she came to be carrying the cocaine.  At a suppression hearing, the district court determined that her statement and the cocaine were admissible.  Jones, who was free on bond, failed to appear for trial;  she was tried and convicted in absentia.


3
Jones contends here that the district court had no jurisdiction over an offense committed at Washington National Airport, that the search and arrest were illegal because no warrants were obtained, and that she was denied the right to be present at all stages of her trial.  We find these arguments to be without merit.  She also alleges that her attorney's representation was ineffective;  this claim is more properly brought in a motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255, and we do not reach it here.


4
In accordance with the requirements of Anders, supra, we have examined the entire record in this case and find no other meritorious issues for appeal.  We accordingly affirm the judgment of conviction.  Jones' motion to file her brief out of time is granted.  Her motions to withdraw a previously filed sealed brief, to appoint other counsel, and to remove all materials damaging to her from the Court's files are denied.*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A), this Court requires that counsel inform his client, in writing, of her right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


6
AFFIRMED.



*
 The Court is unaware of any sealed brief having been filed in this case.  Appellant may be referring to her attorney's Anders brief